 1
 2
 3
 4                     IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                    No. CR-17-01026-TUC-RCC (JR)
 8                 Plaintiff,                     ORDER
 9   v.
10   Sergio Herran,
11                 Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation filed
14   by Magistrate Judge Rateau (Doc. 72),
15         IT IS ORDERED the Court adopts the recommendations of the Magistrate Judge
16   and DENIES the Motion to Suppress Evidence (Doc. 59).
17         Dated this 12th day of July, 2019.
18
19
20
21
22
23
24
25
26
27
28
